DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computing systems" in line 15 of the second page.  There is insufficient antecedent basis for this limitation in the claim. There are a plurality of computing systems, party computing systems, dealer computing system, etc., making it indefinite which system is being referenced.
This is not intended to be a complete list of indefiniteness or lack of antecedent issues.
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 11,050,558.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method for casting a secret shared value from a first modular representation to a second modular representation, the method being performed by a secure multi-party computing system configured for performing multi-party computations on secret shared values, the secure multi-party computing system comprising a trusted dealer computing system and a plurality of party computing systems in secure networked communication, the method comprising: each of the party computing systems storing a respective secret share of the secret shared value in the first modular representation, wherein the first modular representation has a range defined by a most significant bit position and a least significant bit position of the first modular representation; the trusted dealer computing system storing a masking value and communicating to each of the party computing systems a respective secret share of the masking value in the first modular representation, wherein the masking value is secret shared between the party computing systems in the first modular representation; the trusted dealer computing system: determining a subrange in which the masking value resides, wherein the subrange is selected from a plurality of predetermined non-overlapping subranges representing the range of the first modular representation, encoding the determined subrange into a numerical subrange identifier, and communicating to each of the party computing systems a respective secret share of the numerical subrange identifier, wherein the numerical subrange identifier is secret shared between the party computing systems; the trusted dealer computing system transforming the masking value, in a first transformation, into a transformed masking value by at least performing a first mathematical lift on the masking value; the trusted dealer computing system communicating to each of the party computing systems a respective secret share of the transformed masking value in the second modular representation, wherein the transformed masking value is secret shared between the party computing systems in the second modular representation, wherein the second modular representation has a range defined by a most significant bit position and a least significant bit position of the second modular representation, and wherein the most significant bit position of the second modular representation is greater than the most significant bit position of the first modular representation; the party computing systems collaboratively computing and revealing a masked value representing a sum of the secret shared value and the masking value, the masked value being computed without revealing the secret shares of the secret shared value or the secret shares of the masking value, and the masked value being computed by at least: each of the party computing systems determining a sum of: the party computing system's secret share of the secret shared value, and the party computing system's respective secret share of the masking value; each of the party computing systems transmitting the determined sum to another of the computing systems; and summing the determined sums of all of the party computing systems; transforming the masked value, in a second transformation, into a first transformed masked value by at least performing a second mathematical lift on the masked value; transforming the masked value, in a third transformation, into a second transformed masked value by at least performing a third mathematical lift on the masked value, wherein the first mathematical lift, the second mathematical lift and the third mathematical lift are each different from one another; and the party computing systems collaboratively computing the secret shared value in the second modular representation, wherein each of the party computing systems computes a respective secret share of the secret shared value in the second modular representation based on: the first transformed masked value, the second transformed masked value, for each party computing system, the respective secret share of the numerical subrange identifier, and for each party computing system, the respective secret share of the transformed masking value” (claim 1, instant application) is analogous to 
“A method for casting a secret shared value from a first modular representation to a second modular representation, the method being performed by a secure multi-party computing system configured for performing multi-party computations on secret shared values, the secure multi-party computing system comprising a trusted dealer computing system and a plurality of party computing systems in secure networked communication, the method comprising: each of the party computing systems storing a respective secret share of the secret shared value in the first modular representation, wherein the first modular representation has a range defined by a most significant bit position and a least significant bit position of the first modular representation; the trusted dealer computing system storing a masking value and communicating to each of the party computing systems a respective secret share of the masking value in the first modular representation, wherein the masking value is secret shared between the party computing systems in the first modular representation; the trusted dealer computing system: determining a subrange in which the masking value resides, wherein the subrange is selected from a plurality of predetermined non-overlapping subranges representing the range of the first modular representation, encoding the determined subrange into a numerical subrange identifier, and communicating to each of the party computing systems a respective secret share of the numerical subrange identifier, wherein the numerical subrange identifier is secret shared between the party computing systems; the trusted dealer computing system transforming the masking value, in a first transformation, into a transformed masking value by at least performing a first mathematical lift on the masking value; the trusted dealer computing system communicating to each of the party computing systems a respective secret share of the transformed masking value in the second modular representation, wherein the transformed masking value is secret shared between the party computing systems in the second modular representation, wherein the second modular representation has a range defined by a most significant bit position and a least significant bit position of the second modular representation, and wherein the most significant bit position of the second modular representation is greater than the most significant bit position of the first modular representation; the party computing systems masking and revealing the secret shared value as a masked value representing a sum of the secret shared value and the masking value without revealing the secret shares of the secret shared value or the secret shares of the masking value; transforming the masked value, in a second transformation, into a first transformed masked value by at least performing a second mathematical lift on the masked value; transforming the masked value, in a third transformation, into a second transformed masked value by at least performing a third mathematical lift on the masked value, wherein the first mathematical lift, the second mathematical lift and the third mathematical lift are each different from one another; and the party computing systems collaboratively computing the secret shared value in the second modular representation, wherein each of the party computing systems computes a respective secret share of the secret shared value in the second modular representation based on: the first transformed masked value, the second transformed masked value, for each party computing system, the respective secret share of the numerical subrange identifier, and for each party computing system, the respective secret share of the transformed masking value” (claim 1, patent 11050558).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419